United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1590
                       ___________________________

                                   Samar Akins

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Barb Albers; Gretchin Eurie; Kimberly Taylor Riley; Lynn Quenzer; Liz Everly;
                                  Joe Kelly

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                           Submitted: August 14, 2015
                             Filed: August 18, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
      Samar Akins appeals the district court’s1 preservice dismissal of his pro se
complaint alleging housing discrimination. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

        In an initial 28 U.S.C. § 1915(e)(2)(B) screening order, the district court
concluded that Akins’s complaint failed to state a plausible claim, and the court
afforded him thirty days to file an amended complaint, specifically warning him that
failure to do so within the time allowed would result in dismissal without further
notice. After Akins did not timely file an amended complaint, the district court
dismissed the action without prejudice on grounds that Akins had failed to prosecute
his claims diligently and had failed to comply with the court’s earlier order. Upon
careful review, this court concludes that the dismissal was proper. See Fed. R. Civ.
P. 41(b); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986); see also Smith v. Gold
Dust Casino, 526 F.3d 402, 404-05 (8th Cir. 2008); Schooley v. Kennedy, 712 F.2d
372, 374 (8th Cir. 1983) (per curiam).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John M. Gerrard, United States District Court for the District
of Nebraska.

                                        -2-